Title: From Alexander Hamilton to Caleb Swan, 5 April 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            N.Y. April 5th. 1800 
          
          Your letter of the 2d. inst. has been received—
          It was not intended that the rule The Rule that officers should not be separated from their corps, to which you refer should was not meant to extend to Officers who might be appointed to the General Staff—Lt. McCall can therefore continue to exercise the duties of his station without being transferred
          W—
        